DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the background of Kuchi et al. (U.S. Patent No. 9,806,913), hereinafter referred to as Kuchi.
Regarding claim 1, Kuchi discloses a method of wireless communication, comprising: 
In response to a failure a NACK is sent; See col. 1, lines 34-37); 
transmitting, by the UE to the base station, the NACK in an acknowledgement (ACK) resource previously allocated by the base station (Sending the NACK; See col. 1, lines 34-37); and 
triggering at least one action, by the UE in response to at least one of the determination to transmit the NACK or the transmission of the NACK, wherein the at least one action improves retransmission success rate (When the UE does not have uplink data but does have uplink feedback data and channel quality feedback, the PUCCH is used. Format 2A carries CSI report multiplexed with 1 bit ACK/NACK and Format 2B carries CSI report multiplexed with 2 bit ACK/NACK; See col. 1, lines 38-42 and 52-55).  

Regarding claim 2, Kuchi further discloses the method of claim 1, wherein triggering the at least one action includes: 
transmitting, by the UE to the base station, a channel state information (CSI) report multiplexed with the NACK (When the UE does not have uplink data but does have uplink feedback data and channel quality feedback, the PUCCH is used. Format 2A carries CSI report multiplexed with 1 bit ACK/NACK and Format 2B carries CSI report multiplexed with 2 bit ACK/NACK; See col. 1, lines 38-42 and 52-55).  


multiplexing the CSI report with the NACK by transmitting the CSI report in an implicit grant corresponding to a CSI resource of a physical uplink control channel (PUCCH) (When the UE does not have uplink data but does have uplink feedback data and channel quality feedback, the PUCCH is used. Format 2A carries CSI report multiplexed with 1 bit ACK/NACK and Format 2B carries CSI report multiplexed with 2 bit ACK/NACK; See col. 1, lines 38-42 and 52-55); 
multiplexing the CSI report with the NACK in autonomous uplink (AUL) physical uplink shared channel (PUSCH) resources; or 
multiplexing the CSI report with the NACK in schedule based uplink (SUL) physical uplink shared channel (PUSCH) resources.

Regarding claim 10, Kuchi discloses an apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (See Fig. 7, #708); and 
a memory coupled to the at least one processor (See Fig. 7, #706); 
wherein the at least one processor is configured: 
to determine, by a user equipment (UE) in response to a failed transmission to the UE by a base station, to transmit a negative acknowledgment (NACK) (In response to a failure a NACK is sent; See col. 1, lines 34-37);
Sending the NACK; See col. 1, lines 34-37); and 
to trigger at least one action, by the UE in response to at least one of the determination to transmit the NACK or the transmission of the NACK, wherein the at least one action improves retransmission success rate (When the UE does not have uplink data but does have uplink feedback data and channel quality feedback, the PUCCH is used. Format 2A carries CSI report multiplexed with 1 bit ACK/NACK and Format 2B carries CSI report multiplexed with 2 bit ACK/NACK; See col. 1, lines 38-42 and 52-55). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (U.S. PGPub 2021/0167930), hereinafter referred to as Jeon.
Regarding claim 17, Jeon discloses a method of wireless communication, comprising: 
receiving, by a base station from a user equipment (UE), a negative acknowledgment (NACK) in an acknowledgement (ACK) resource previously allocated by the base station (The gNB may be aware of if UE switches BWPs based on a reception of ACK/NACK from the UE. When the gNB receives a response from the UE, the gNB may confirm that the active BWP switching is completed; See [0360]); and 
triggering at least one action, by the base station in response to the receipt of the NACK, wherein the at least one action improves retransmission success rate (The gNB may be aware of if UE switches BWPs based on a reception of ACK/NACK from the UE. When the gNB receives a response from the UE, the gNB may confirm that the active BWP switching is completed; See [0360]). 

Regarding claim 24, Jeon discloses an apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (See Fig. 4, #403); and 
a memory coupled to the at least one processor (See Fig. 4, #404); 
wherein the at least one processor is configured: 
to receive, by a base station from a user equipment (UE), a negative acknowledgment (NACK) in an acknowledgement (ACK) resource The gNB may be aware of if UE switches BWPs based on a reception of ACK/NACK from the UE. When the gNB receives a response from the UE, the gNB may confirm that the active BWP switching is completed; See [0360]); and 
to trigger at least one action, by the base station in response to the receipt of the NACK, wherein the at least one action improves retransmission success rate (The gNB may be aware of if UE switches BWPs based on a reception of ACK/NACK from the UE. When the gNB receives a response from the UE, the gNB may confirm that the active BWP switching is completed; See [0360]).

Allowable Subject Matter
Claims 4-9, 11-16, 18-23 and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of Salah et al. (U.S. PGPub 2019/0254056) teaches a DCI received after the DCI triggering the BWP switch may schedule a downlink transmission overlapped with the BWP switch. Specifically, the UE may receive a first DCI in slot #n. The first DCI may be used to configure the UE to activate/trigger a BWP switch. The first DCI may further comprise a slot number indication (e.g., k.sub.0.sup.s). It informs See [0029]).
The prior art of Zhou (U.S. PGPub 2020/0178144) teaches the base station transmitting BWP switching information and the UE responding with successful reception notification of the information (See [0055]-[0056]).
The prior art of Jeon et al. (U.S. PGPub 2021/0167930) teaches an as the UE is monitoring the PDCCH on the currently active DL BWP, the DCI may comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. A BWP indication may be inserted in the UE-specific DCI format for this purpose (See [0358]). An active BWP may be switched before receiving a feedback message (e.g., a DCI indicating a NACK) which may cause errors in the base station reception (See [0543]).
Claims 4-7 appear to be novel and inventive because prior art fails to show or teach wherein triggering the at least one action includes switching, by the UE, to a different band width part without awaiting an instruction from the base station to switch to the different BWP.
Claims 8-9 appears to be novel and inventive because prior art fails to show or teach wherein triggering the at least one action further includes switching, by the UE, to a different control resource set without awaiting an instruction from the base station to switch to the different CORESET.

Claims 15-16, 22-23 and 29-30 appear to be novel and inventive for reasons similar to claim 8 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2021